Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-1 of Enviro Voraxial Technology, Inc. (File number 333-140929) of our report dated April 12, 2010, with respect to the consolidated balance sheets of Enviro Voraxial Technology, Inc. as of December31, 2009 and 2008, and the related consolidated statements of operations, changes in shareholders’ equity, comprehensive (loss) income, and cash flows for each of the years in the two-year period ended December31, 2009, which report is included in this annual report on Form 10-K of Enviro Voraxial Technology, Inc. for the year ended December31, 2009. JEWETT SCHWARTZ WOLFE & ASSOCOCIATES Hollywood, Florida April 13, 2010
